Case 16-32472-KRH        Doc 48     Filed 05/27/20 Entered 05/27/20 14:44:00            Desc Main
                                   Document      Page 1 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

   IN RE:                                        )
                                                 )
   ROSINA DENISE COOK                            )       Case No. 16-32472-KRH
                                                 )       Chapter 13
                          Debtor                 )


                      MOTION TO EXPEDITE HEARING ON AMENDED
                 MOTION TO INCUR DEBT AND TO SHORTED NOTICE PERIOD

            COMES NOW the Debtor, by counsel, and moves this Court to Expedite the Hearing on her

   Amended Motion to Incur Debt and to Shorten Notice Period, and in support thereof states as

   follows:

            1.     The Debtor filed this case under Chapter 13 of the U.S. Bankruptcy Code on May

   16, 2010.

            2.     The Debtor has applied for and Movement Mortgage, LLC has approved a loan to

   the Debtor in the amount of $378,826.00 plus interest at 3.625% per annum to be repaid with 360

   equal monthly payments of $2,296.00 for the refinancing of the loan on her home located at 8902

   Mansfield Woods Drive, Henrico, VA 23231. The closing costs are to be paid by the Debtor.

            3.     The refinancing of the loan is in the best interest of the Debtor and will facilitate

   her ability to perform under her Chapter 13 Plan filed herein.

            4.     The Debtor’s Chapter 13 Plan has been confirmed.




                                                 1
   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor
Case 16-32472-KRH        Doc 48     Filed 05/27/20 Entered 05/27/20 14:44:00            Desc Main
                                   Document      Page 2 of 9



          WHEREFORE, the Debtor respectfully requests that the Court expedite the hearing on

   the Amended Motion to Incur Debt, Shorten the Notice Period required for said Motion, and grant

   such other and further relief as is just and proper.



   Dated: May 27, 2020                                    ROSINA DENISE COOK



                                                          By: /s/ James E. Kane
                                                                 Counsel

   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor




                                           CERTIFICATION

          I, James E. Kane, pursuant to Local Rule 9013-1(N), do hereby certify that:

         1.      I have carefully examined the matter and concluded that there is a true need for
   an emergency hearing,

          2.       I have not created the emergency through any lack of due diligence.

          3.       I have made a bona fide effort to resolve the matter without hearing.


                                                  By:     /s/ James E. Kane__________
                                                                 James E. Kane




                                                 2
Case 16-32472-KRH        Doc 48     Filed 05/27/20 Entered 05/27/20 14:44:00            Desc Main
                                   Document      Page 3 of 9




                                 CERTIFICATE OF SERVICE

          I hereby certify that on May 27, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof and will mail the same by first class mail,

   postage pre-paid, to the parties on the attached list.



                                                  /s/ James E. Kane
                                                  Counsel for Debtor




                                                  3
Case 16-32472-KRH        Doc 48     Filed 05/27/20 Entered 05/27/20 14:44:00            Desc Main
                                   Document      Page 4 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

   IN RE:                                        )
                                                 )
   ROSINA DENISE COOK                            )       Case No. 16-32472-KRH
                                                 )       Chapter 13
                          Debtor                 )

                               NOTICE OF MOTION AND HEARING

          The above Debtor has filed papers with the Court to request an order to Expedite the
   hearing and to Shorten the Notice Period with respect to the Amended Motion to Incur Debt.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then, you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          KANE & PAPA, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219

                  Attend a hearing scheduled for June 3, 2020 at 12:00 p.m. at U.S. Bankruptcy
                   Court, 701 East Broad Street, Room 5000, Richmond, VA 23219. If no
                   timely response has been filed opposing the relief requested, the court may grant
                   the relief without holding a hearing.




                                                4
Case 16-32472-KRH     Doc 48     Filed 05/27/20 Entered 05/27/20 14:44:00        Desc Main
                                Document      Page 5 of 9



          If you or your attorney do not take these steps, the court may decide that you do not
      oppose the relief sought in the motion or objection and may enter an order granting that
      relief.


   Dated: May 27, 2020                              ROSINA DENISE COOK


                                                    By: /s/ James E. Kane
                                                           Counsel

   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor




                                            5
Case 16-32472-KRH        Doc 48     Filed 05/27/20 Entered 05/27/20 14:44:00            Desc Main
                                   Document      Page 6 of 9




                                 CERTIFICATE OF SERVICE

          I hereby certify that on May 27, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof and will mail the same by first class mail,

   postage pre-paid, to the parties on the attached list.



                                                  /s/ James E. Kane
                                                  Counsel for Debtor




                                                  6
Case 16-32472-KRH   Doc 48    Filed 05/27/20 Entered 05/27/20 14:44:00   Desc Main
                             Document      Page 7 of 9
Case 16-32472-KRH   Doc 48    Filed 05/27/20 Entered 05/27/20 14:44:00   Desc Main
                             Document      Page 8 of 9
Case 16-32472-KRH   Doc 48    Filed 05/27/20 Entered 05/27/20 14:44:00   Desc Main
                             Document      Page 9 of 9
